Citation Nr: 0503788	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  02-06 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from May 1951 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  This case was remanded in December 
2003 for further development; it was returned to the Board in 
December 2004.

In a September 2004 statement, the veteran's representative 
raised the issue of entitlement to an increased rating for 
generalized anxiety disorder.  This matter is therefore 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his service-connected generalized 
anxiety disorder renders him unable to obtain or maintain 
substantially gainful employment.  His service-connected 
psychiatric disorder is evaluated as 70 percent disabling, 
and service connection is not in effect for any other 
condition.

The Board, in the December 2003 remand, specifically 
instructed the RO to afford the veteran a psychiatric 
examination, to include psychological testing if the 
psychiatrist deemed necessary.  The Board requested that the 
psychiatrist provide an opinion as to whether the veteran's 
generalized anxiety disorder, alone, rendered him 
unemployable without regard to his age or the impact of any 
nonservice-connected disorders.

In response to the December 2003 remand, the veteran was 
afforded a VA psychological examination in August 2004.  He 
has not been scheduled for the psychiatric examination 
requested by the Board, or otherwise been examined by a 
psychiatrist in connection with the instant case.  Moreover, 
the individual who conducted the August 2004 examination did 
not provide the opinion requested by the Board.  The examiner 
noted that the veteran's service-connected psychiatric 
disorder posed a real, but not necessarily insurmountable 
barrier to occupational functioning.  He concluded that the 
emotional elements of the veteran's disorder were sufficient 
to warrant consideration as a factor in the appellant's 
unemployability, but that they were no more important a 
factor than the nonservice-connected physical conditions.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.

Given that the RO failed to comply with the instruction 
contained in the Board's December 2003 remand to afford the 
veteran a psychiatric examination, and as the August 2004 
examiner did not provide the medical opinion requested in the 
December 2003 remand, further development is required.  
Stegall.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his generalized anxiety 
disorder for the period since August 
2004.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been secured 
previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform him and his representative of 
this and ask them to provide a copy 
of the outstanding medical records.

3.  After the above development has 
been completed to the extent 
possible, the veteran should be 
afforded a VA psychiatric 
examination to determine the nature 
and severity of his generalized 
anxiety disorder.  The claims folder 
must be made available to the 
psychiatrist for review in 
conjunction with the examination.  
Psychological testing should be 
ordered if deemed necessary by the 
psychiatrist.  A complete history as 
well as all subjective complaints 
and objective findings must be 
reported in detail.  The 
psychiatrist should render an 
opinion as to what effect 
generalized anxiety disorder has on 
the veteran's social and industrial 
adaptability.  A Global Assessment 
Functioning score should be provided 
that reflects the level of 
functioning due solely to 
generalized anxiety disorder along 
with an explanation of the score 
assigned.

The psychiatrist should offer an 
opinion as to the impact that the 
veteran's generalized anxiety 
disorder has on his ability to 
obtain and maintain substantially 
gainful employment.  The examiner 
should also address whether the 
veteran's generalized anxiety 
disorder alone renders him 
unemployable without regard to his 
age or the impact of any nonservice-
connected disorders.  All findings 
and the complete rationale for all 
opinions expressed should be clearly 
set forth in the report.

4.  The veteran must be given 
adequate notice of the date and 
place of any requested examination.  
A copy of all notifications must be 
associated with the claims folder.  
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on this 
claim.

5.  The RO should review the 
examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, 
the RO must implement corrective 
procedures.

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of 38 U.S.C.A. 
§§ 5103(a) and 5103A, as well as 
38 C.F.R. § 3.159.  Then, the RO 
should issue a rating decision and 
readjudicate the issue of 
entitlement to a TDIU.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran and his representative with an appropriate 
opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


